Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 10/28/2020 in which the claims 1, 4-5, 8 and 29-43, 45-51 are pending. 

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
4. 	Applicant’s arguments, see pages 9-13, filed 02/11/2021, with respect to the rejections of claims have been fully considered but they are not persuasive. 

I. Claim Rejections under 35 U.S.C. § 103 
A. Independent Claim 1 Patentably Distinguishes Over the Proposed Combination of References 
 	Applicant argues Independent Claim 1 Patentably Distinguishes Over the Proposed Combination of References 

an intelligent door lock system coupled to a door at a dwelling, the intelligent door lock system comprising a door status device coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of a lock of the door; 
8943685.1Application No.: 15/867,773 10 Docket No.: A1174.70053US00Response filed with RCEa plurality of cameras configured to operate in a first state and a second state, wherein the plurality of cameras are configured to record when in the first state and not to record when in the second state; and 
at least one processor configured to: 
detect motion of a person in an area including the door at the dwelling; 
in response to detecting motion of the person in the area, determine whether the 
person is approaching the door at the dwelling; 
in response to determining that the person is approaching the door at the dwelling, 
send a command to a first camera of the plurality of cameras instructing the first 
camera to enter the first state and begin recording; 
detect motion of a moving object in a field of view of the first camera of the plurality 
of cameras; and 
in response to detection of the motion in the field of view of the first camera, send a command to another camera of the plurality of cameras instructing the other camera 
to enter the first state to begin recording. (Emphasis supplied). 

 	As agreed during the telephone interview, neither Gerhardt nor Mahar nor Siminoff, alone or in any combination, describe the above-emphasized language of claim 1. The Office Action (Pages 8-9) concedes that Gerhardt does not describe "determin[ing] 
 	During the telephone interview, Applicant's representatives and the Examiner discussed the cited portions of Mahar which state that "a camera may be programmed to begin recording when motion, heat, and/or sound is detected," and, specifically, that a camera may begin recording when it is determined "that a person is within capture range" (Mahar, 1 58). The Examiner agreed that language of independent claim 1 reciting "detect[ing] motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determine whether the person is approaching the door at the dwelling;" and "in response to determining that the person is approaching the door at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording" distinguishes over the cited reference to Mahar. In particular, because Mahar describes triggering a camera to record based only on the presence of a person, and does not make a determination that the person is "approaching the door at the dwelling,"
Application No.: 15/867,773 11 Docket No.: A1174.70053US00Response filed with RCEMahar does not describe the above-emphasized language of independent claim 1. 
 	Siminoff likewise does not describe the above-emphasized language of independent claim 1 and the Office Action does not allege that it does. Accordingly, as agreed upon during the telephone interview, independent claim 1 patentably distinguishes over the cited references in the Final Office Action dated November 12, 2020, either alone or in combination. 

As neither the references cited in the Final Office Action dated November 12, 2020 nor the reference cited in the Advisory Action dated February 1, 2021 describe the above-emphasized language of independent claim 1, no combination of references describe the 8943685.1Application No.: 15/867,773 12 Docket No.: A1174.70053US00 Response filed with RCElanguage of independent claim 1. Accordingly, independent claim 1 is not obvious in view of the references cited by the Office and withdrawal of the rejection under § 103 of independent claim 1, and each claim that depends therefrom is respectfully requested. 
   	Examiner respectfully disagrees and clarifies that as discussed during the AFCP 2.0 interview and in the Interview summary and Advisory action dated February 1, 2021, amendment independent claim 1 filed 1/11/2011 is taught by Gerhardt et al in view of Mahar et al. and Eyring et al.. Particularly Mahar et al. in view of Eyring et al. clearly discloses the below claim limitations as described in detail below.
 	 "detect[ing] motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determine whether the person is approaching the door at the dwelling;" and "in response to determining that the person is approaching the door at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording" 
 	Application No.: 15/867,773 11 Docket No.: A1174.70053US00Response filed with RCE Mahar in para[0032], [0045], [0053] teaches sensors 110 to include motion sensors integrated with a doorbell or door intercom system and para[0055], [0058] –[0060] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, the garage, a side door, the back yard, and/or a back entrance and camera may be programmed to begin recording when  motion is detected, a camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc.), may individually determine, and/or may be coupled to a system that determines, that a person is within a detect[ing] motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determine whether the person is within a capture range at the dwelling;" and "in response to determining that the person is within a capture range at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording
 	Mahar does not explicitly disclose “determine whether the person is approaching the door at the dwelling”. However Eyring clearly discloses in para [0064], [0127], [0156] an image capture, such as a camera (doorbell camera 1105, may be located proximate an entry to a residence and may detect motion (1110) occurring within a pre-determined distance from the image capture device/ home.  The motion may need to be detected within a predetermined distance from the entry to the residence.  For example, if the motion is detected at the street, the motion parameter may not be satisfied.  However, if the motion is detected on a front walk, in a yard, in a driveway, or the like, the motion parameter may be satisfied.  The motion module 810 may detect motion related to people.  For example, the motion module 810 may detect a person walking, running, a group of people, a person on a skateboard, scooter, bicycle, or the like. The motion may be caused by a person or may be caused by a vehicle approaching the residence. The doorbell camera 1105 may analyze the video and audio information to determine if there is a person proximate the entry to the residence & para[0212] & fig. 8 teaches of receiving information regarding detection of motion proximate an entry to a residence and alerting a user about unknown person approaching a door. Para [0221] & fig. 20 teaches of identifying human motion proximate the entry of residence and alerting a user about determine whether the person is approaching the door at the dwelling”.
 	Accordingly, independent claim 1 is obvious in view of the references Gerhardt et al. in view of Mahar et al. and Eyring et al. and the rejection under § 103 of independent claim 1 is proper.
   	Examiner removes the typographical error of including Siminoff et al. in the form paragraph in rejection under § 103 in the final action (11/12/2020).

 B. Independent Claim 34 Patentably Distinguishes Over the Proposed Combination of References 
Applicant further argues Independent claim 34 likewise patentably distinguishes over the proposed combination of references. In particular, claim 34 recites, in part, "detecting motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determining whether the person is approaching the door at the dwelling; [and] in response to determining that the person is approaching the door at the dwelling, sending a command to a first camera of the plurality of cameras instructing the first camera of the plurality of cameras to enter the first state and begin recording." 
For reasons that should be appreciated from the foregoing, neither the references cited in the Final Office Action dated November 12, 2020 nor the reference cited in the Advisory Action dated February 1, 2021 describe the above-quoted language. Therefore, withdrawal of the rejection under § 103 of independent claim 34, and each claim that depends therefrom is respectfully requested. 


C. Independent Claim 39 Patentably Distinguishes Over the Proposed Combination of References 
Applicant further argues Independent claim 39 likewise patentably distinguishes over the proposed combination of references. In particular, claim 39 recites, in part, "detecting motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determining whether the person is approaching the door at the dwelling; [and] in response to determining that the person is approaching the door at the dwelling, sending a command to a first camera of the plurality of cameras instructing the first camera of the plurality of cameras to enter the first state and begin recording." 
For reasons that should be appreciated from the foregoing, neither the references cited in the Final Office Action dated November 12, 2020 nor the reference cited in the Advisory Action dated8943685.1 Application No.: 15/867,773 13 Docket No.: A1174.70053US00Response filed with RCEFebruary 1, 2021 describe the above-quoted language. Therefore, withdrawal of the rejection under § 103 of independent claim 39, and each claim that depends therefrom is respectfully requested. 

 	Examiner respectfully disagrees and the same response to arguments as cited above for Independent Claim 1 is applied for the rejection of independent claim 39. Hence 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 7. 	Claims 1, 4-5, 29, 32, 34 , 37, 39, 42, 45-47, 49-51  are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al.(US 2012/0280790 A1) in view of  Mahar et al. (US 2017/0134698 A1) and Eyring (US 2016/0180620 A1).

Figs. 11-30 teaching of locking systems on door), the intelligent door lock system comprising  a door status device coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of  a lock of the door (Para[0077], [0083] & figs. 11-15 teaches the locking system 1101, 1201, 1300, 1401, 1500, 1601 with sensors to trigger an user approach, knocking, door closing & Para[0122] & Fig.22 teaches of the locking system notifying the status of the locking system has changed  but not limited to locking or unlocking the locking system & para[0163] & fig. 31 teaches camera, vibration sensors  associated with the lock  to capture images of person operating lock & para[0182] & fig. 32 E teaches the providing an accessory component in association with the lock, the component to integrate and communicate with the lock to include lock operation component; connectivity component; pin or command entry keypad; presence detector; vibration sensor); a plurality of cameras (para[0090] teaches of the presence of a person may also be detected through motion on cameras);  
 	Gerhardt does not explicitly disclose a plurality of cameras configured to operate in a first state and a second state, wherein the plurality of cameras are configured to record when in the first state and not to record when in the second state; and at least one processor configured to:  detect motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determine whether the person is approaching the door at the dwelling; in response to determining that the person is approaching the door at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and (Para[0056] – [0059] teaches of cameras and recording may be programmed to start and stop automatically, or recording may start and stop based on input from a user and/or input from one or more sensors 110 and/or other components of a system (e.g., communications system 100), camera may begin recording and may continue recording until one or more conditions is met, such as the presence of the person being no longer detected , stop recording when identifies person is authorized and continue recording if person is unauthorized); and at least one processor configured to: detect motion of a person in an area including the door at the dwelling (para[0026], [0032], [0042], [0045], [0053] teaches sensors 110 to include motion sensors integrated with a doorbell or door intercom system for detecting movements of a person around a property); in response to detecting motion of the person in the area, determine whether the person is within the capture range at the dwelling (para[0054]-[0055], [0058] –[0060] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, the garage, a side door, the back yard, and/or a back entrance and camera may be programmed to begin recording when  motion is detected, a camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc.), may individually determine, and/or may be coupled to a system that determines, that a person is within a capture range); in response to determining that the person is within a capture range at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording (Para [0055]- [0058] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, and recording may start based on input from one or more sensors 110 and/or other components of a system (e.g., communications system 100, camera may be programmed to begin recording when motion, heat, and/or sound is detected); detect motion of a moving object in a field of view of the first camera of the plurality of cameras (para[0058] camera to begin recording when motion(ex: presence of person) is detected, para[0078] teaches of sensors 110-a (e.g., motion) & para[0093] & fig. 6 teaches of determining person at a first location by a motion detector & para[0101] & fig. 7 block 720); and in response to detection of the motion in the field of view of the first camera, send a command to another camera of the plurality of cameras instructing the other camera to enter the first state to begin recording (Para[0058] - [0060], [0065] teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt with the method involving receiving a first video from a first camera in a first location and second video is received from a second camera in a second location and combined into a composite video based on the analyzing of Mahar in order to provide a system which determines whether a person is authorized. 
 	Gerhardt in view of Mahar does not explicitly disclose determine whether the person is approaching the door at the dwelling. However Eyring discloses determine whether the person is approaching the door at the dwelling (para [0064], [0127], [0156] an image capture, such as a camera (doorbell camera 1105, may be located proximate an entry to a residence and may detect motion (1110) occurring within a pre-determined distance from the image capture device/ home.  The motion may need to be detected within a predetermined distance from the entry to the residence.  For example, if the motion is detected at the street, the motion parameter may not be satisfied.  However, if the motion is detected on a front walk, in a yard, in a driveway, or the like, the motion parameter may be satisfied.  The motion module 810 may detect motion related to people.  For example, the motion module 810 may detect a person walking, running, a group of people, a person on a skateboard, scooter, bicycle, or the like. The motion may be caused by a person or may be caused by a vehicle approaching the residence. The doorbell camera 1105 may analyze the video and audio information to determine if there is a person proximate the entry to the residence & para [0212] & fig. 8, Para [0221] & fig. 20 teaches of receiving information regarding detection of motion proximate an entry to a residence and alerting a user about unknown person approaching a door). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of remotely operating lock of door by analyzing a composite video based on movements of person of Gerhardt in view of Mahar with the method of determining a motion proximate at an entry to a location and alert a user about an unknown person approaching a door of Eyring in order to provide a fraud alert, thus resulting transmission of a message to a user of a potential fraud proximate a residence and alerting the user that a heightened security state is established by an automation system.

  	Regarding claim 4, Mahar further discloses the system, wherein the processor is configured to send the command to the other camera, of the plurality of cameras, instructing the other camera to enter the first state to begin recording when the moving object is out of the field of view of the first camera. (Para [0058] – [0060] teaches of the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). Motivation to combine as indicated in claim 1.

 	Regarding claim 5, Mahar further discloses the system, wherein the processor is configured to select which camera of the plurality of cameras is the other camera based at least in part on a direction in which the moving object moves outside of the field of view of the first camera (Para [0058] – [0060], [0065] teaches of the recording module 305 enabling camera to be activated to record by determinations relating to movement, such as determining direction and speed of a person in relation to one or more areas). Motivation to combine as indicated in claim 1.

 	Regarding claim 29, Gerhardt further discloses the system, wherein the door status device comprises a position sensor coupled to the drive shaft, the position sensor being configured to sense a change in position of the drive shaft, the change in position of the drive shaft indicating a change in lock or unlock status (para [00138] teaches of the data of the position of the locking system conveyed & para [0039] & fig. 3 teaches of the door lock 102 in unlocked 320 and locked 304 positions).  

 	Regarding claim 32, Mahar further discloses the system, wherein the processor is centrally located on a server and the at least one processor is configured to communicate with each of the plurality of cameras (para [0047] – [0049] & fig. 1 teaches of the processor of server 115 configured to communicate with the one or more sensors, local computing device 145, the remote computing device 135, and the control panel 130 and process data). Motivation to combine as indicated in claim 1.

 		Regarding claim 34, Gerhardt discloses a method for monitoring a path of a moving object using a system comprising an intelligent door lock system coupled to a door at a dwelling  (Figs. 11-30 teaching of locking systems on door) and comprising a door status device coupled to a drive shaft of a lock device (Fig. 3, teaches the door lock and drive shafts, figs. 11-15, Para[0077] , [0083] shows drive shafts and locking system 1101, 1201, 1300, 1401, 1500, 1601 with sensors), the door status device determining lock or unlock status of a lock of the door (Para[0077] , [0083] & figs. 11-15 teaches the locking system 1101, 1201, 1300, 1401, 1500, 1601 with sensors to trigger an user approach, knocking, door closing & Para[0122] & Fig.22 teaches of the locking system notifying the status of the locking system has changed  but not limited to locking or unlocking the locking system & para[0163] & fig. 31 teaches camera, vibration sensors  associated with the lock  to capture images of person operating lock & para[0182] & fig. 32 E teaches the providing an accessory component in association with the lock, the component to integrate and communicate with the lock to include lock operation component; connectivity component; pin or command entry keypad; presence detector; vibration sensor), a plurality of cameras, and at least one processor (para[0090] teaches of the presence of a person may also be detected through motion on cameras);  
detecting motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area,  determining whether the person is approaching the door at the dwelling; in response to determining that a person is approaching the door at the dwelling, sending a command to a first camera of the plurality of cameras instructing the first camera of the plurality of cameras to enter the first state and begin recording; detecting motion of the moving object in a field of view of the first camera of the plurality of cameras; and sending a command to another camera of the plurality of cameras instructing the other camera to enter the first state to begin recording in response to detection of motion in the field of view of the first camera.  However Mahar discloses a plurality of cameras configured to operate in a first state and a second state, wherein the plurality of cameras are configured to record when in the first state and not to record when in the second state (Para[0056] – [0059], [0065] teaches of cameras and recording may be programmed to start and stop automatically, or recording may start and stop based on input from a user and/or input from one or more sensors 110 and/or other components of a system (e.g., communications system 100), camera may begin recording and may continue recording until one or more conditions is met, such as the presence of the person being no longer detected , stop recording when identifies person is authorized and continue recording if person is unauthorized); the method comprising: detecting motion of a person in an area including the door at the dwelling (para[0026], [0032], [0042], [0045], [0053] teaches sensors 110 to include motion sensors integrated with a doorbell or door intercom system for detecting movements of a person around a property); in response to detecting motion of the person in the area,  determining whether the  person is within the capture range at the dwelling (para[0054]-[0055], [0058] –[0060] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, the garage, a side door, the back yard, and/or a back entrance and camera may be programmed to begin recording when  motion is detected, a camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc.), may individually determine, and/or may be coupled to a system that determines, that a person is within a capture range); in response to determining that a person is within a capture range at the dwelling, sending a command to a first camera of the plurality of cameras instructing the first camera of the plurality of cameras to enter the first state and begin recording (Para [0055]- [0058] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, and recording may start based on input from one or more sensors 110 and/or other components of a system (e.g., communications system 100, camera may be programmed to begin recording when motion, heat, and/or sound is detected); detecting motion of the moving object in a field of view of the first camera of the plurality of cameras (para[0058] camera to begin recording when motion(ex: presence of person) is detected, para[0078] teaches of sensors 110-a (e.g., motion) & para[0093] & fig. 6 teaches of determining person at a first location by a motion detector & para[0101] & fig. 7 block 720); and sending a command to another camera of the plurality of cameras instructing the other camera to enter the first state to begin recording in response to detection of motion in the field of view of the first camera (Para[0058] - [0060]  teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt with the method involving receiving a first video from a first camera in a first location and second video is received from a second camera in a second location and combined into a composite video based on the analyzing of Mahar in order to provide a system which determines whether a person is authorized. 
the person is approaching the door at the dwelling. However Eyring discloses determine whether the person is approaching the door at the dwelling (para [0064], [0127], [0156] an image capture, such as a camera (doorbell camera 1105, may be located proximate an entry to a residence and may detect motion (1110) occurring within a pre-determined distance from the image capture device/ home.  The motion may need to be detected within a predetermined distance from the entry to the residence.  For example, if the motion is detected at the street, the motion parameter may not be satisfied.  However, if the motion is detected on a front walk, in a yard, in a driveway, or the like, the motion parameter may be satisfied.  The motion module 810 may detect motion related to people.  For example, the motion module 810 may detect a person walking, running, a group of people, a person on a skateboard, scooter, bicycle, or the like. The motion may be caused by a person or may be caused by a vehicle approaching the residence. The doorbell camera 1105 may analyze the video and audio information to determine if there is a person proximate the entry to the residence & para [0212] & fig. 8, Para [0221] & fig. 20 teaches of receiving information regarding detection of motion proximate an entry to a residence and alerting a user about unknown person approaching a door). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of remotely operating lock of door by analyzing a composite video based on movements of person of Gerhardt in view of Mahar with the method of determining a motion proximate at an entry to a location and alert a user about an unknown person approaching a door of Eyring in order to provide 

 		Regarding claim 37, Mahar further discloses the method, wherein the at least one processor is centrally located on a server and the at least one processor is configured to communicate with each of the plurality of cameras (para [0047] – [0049] & fig. 1 teaches of the processor of server 115 configured to communicate with the one or more sensors, local computing device 145, the remote computing device 135, and the control panel 130 and process data). Motivation to combine as indicated in claim 34.

 	Regarding claim 39, Gerhardt discloses at least one non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a system (fig. 34 teaches of the computer system within which a set of instructions executed for causing the machine to perform), the system comprising an intelligent door lock system coupled to a door at a dwelling (Figs. 11-30 teaching of locking systems on door) and comprising a door status device coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of a lock of the door (fig. 3, teaches the door lock and drive shafts, figs. 11-15, shows drive shafts, Para[0077] , [0083] & figs. 11-15 teaches the locking system 1101, 1201, 1300, 1401, 1500, 1601 with sensors to trigger an user approach, knocking, door closing & Para[0122] & Fig.22 teaches of the locking system notifying the status of the locking system has changed  but not limited to locking or unlocking the locking system & para[0163] & fig. 31 teaches camera, vibration sensors  associated with the lock  to capture images of person operating lock & para[0182] & fig. 32 E teaches the providing an accessory component in association with the lock, the component to integrate and communicate with the lock to include lock operation component);  a plurality of cameras and the at least one processor (para[0090] teaches of the presence of a person may also be detected through motion on cameras, para[0200]);  
 	Gerhardt does not explicitly disclose a plurality of cameras configured to operate in a first state and a second state, wherein the plurality of cameras are configured to record when in the first state and not to record when in the second state; cause the system to perform a process comprising: detecting motion of a person in an area including the door at the dwelling; in response to detecting motion of the person in the area, determining whether the person is approaching the door at the dwelling; in response to determining that the person is approaching the door at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording; detecting motion of a moving object in a field of view of the first camera of the plurality of cameras; and sending a command to another camera of the plurality of cameras instructing the other camera to enter the first state to begin recording in response to detection of motion in the field of view of the first camera.  
 	However Mahar discloses disclose a plurality of cameras configured to operate in a first state and a second state, wherein the plurality of cameras are configured to record when in the first state and not to record when in the second state (Para[0056] – [0059] teaches of cameras and recording may be programmed to start and stop automatically, or recording may start and stop based on input from a user and/or input from one or more sensors 110 and/or other components of a system (e.g., communications system 100), camera may begin recording and may continue recording until one or more conditions is met, such as the presence of the person being no longer detected, stop recording when identifies person is authorized and continue recording if person is unauthorized);  cause the system to perform a process comprising: detecting motion of a person in an area including the door at the dwelling (para[0026], [0032], [0042], [0045], [0053] teaches sensors 110 to include motion sensors integrated with a doorbell or door intercom system for detecting movements of a person around a property); in response to detecting motion of the person in the area,  determining whether the  person is within the capture range at the dwelling (para[0054]-[0055], [0058] –[0060] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, the garage, a side door, the back yard, and/or a back entrance and camera may be programmed to begin recording when  motion is detected, a camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc.), may individually determine, and/or may be coupled to a system that determines, that a person is within a capture range); in response to determining that a person is within a capture range at the dwelling, send a command to a first camera of the plurality of cameras instructing the first camera to enter the first state and begin recording (para[0045] & fig. 1 teaches for example, a sensor 110 may be integrated with a doorbell or door intercom system & Para [0055]- [0058] teaches camera may be located outside of the house in various locations and positioned to capture, for example, the front walkway, the entryway/porch, the front door, and recording may start based on input from one or more sensors 110 and/or other components of a system (e.g., communications system 100, camera may be programmed to begin recording when motion, heat, and/or sound is detected); detecting motion of a moving object in a field of view of the first camera of the plurality of cameras (para[0058] camera to begin recording when motion(ex: presence of person) is detected, para[0078] teaches of sensors 110-a (e.g., motion) & para[0093] & fig. 6 teaches of determining person at a first location by a motion detector & para[0101] & fig. 7 block 720)); and sending a command to another camera of the plurality of cameras instructing the other camera to enter the first state to begin recording in response to detection of motion in the field of view of the first camera (Para[0058] - [0060], [0065] teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). It would have been obvious to one having ordinary skill in the art 
 	Gerhardt in view of Mahar does not explicitly disclose determine whether the person is approaching the door at the dwelling. However Eyring discloses determine whether the person is approaching the door at the dwelling (para [0064], [0127], [0156] an image capture, such as a camera (doorbell camera 1105, may be located proximate an entry to a residence and may detect motion (1110) occurring within a pre-determined distance from the image capture device/ home.  The motion may need to be detected within a predetermined distance from the entry to the residence.  For example, if the motion is detected at the street, the motion parameter may not be satisfied.  However, if the motion is detected on a front walk, in a yard, in a driveway, or the like, the motion parameter may be satisfied.  The motion module 810 may detect motion related to people.  For example, the motion module 810 may detect a person walking, running, a group of people, a person on a skateboard, scooter, bicycle, or the like. The motion may be caused by a person or may be caused by a vehicle approaching the residence. The doorbell camera 1105 may analyze the video and audio information to determine if there is a person proximate the entry to the residence & para [0212] & fig. 8, Para [0221] & fig. 20 teaches of receiving information regarding detection of motion proximate an entry to a residence and alerting a user about unknown person approaching a door). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of remotely operating lock of door by analyzing a composite video based on movements of person of Gerhardt in view of Mahar with the method of determining a motion proximate at an entry to a location and alert a user about an unknown person approaching a door of Eyring in order to provide a fraud alert, thus resulting transmission of a message to a user of a potential fraud proximate a residence and alerting the user that a heightened security state is established by an automation system.

	Regarding claim 42, Mahar further discloses the at least one non-transitory computer-readable (para[0007]), wherein the at least one processor is centrally located on a server and the at least one processor is configured to communicate with each of the plurality of cameras (para [0047] – [0049] & fig. 1 teaches of the processor of server 115 configured to communicate with the one or more sensors, local computing device 145, the remote computing device 135, and the control panel 130 and process data). Motivation to combine as indicated in claim 39.

 	Regarding claim 45, Mahar further discloses the system, wherein the other camera is configured to respond to the command by, when the other camera is in the second state, transitioning from the second state to the first state to begin recording (para[0060], [0065]  teaches a recording module 305 enabling camera to be activated and record and capture data, camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room.  Motivation to combine as indicated in claim 1.

Regarding claim 46, Mahar further discloses the method, wherein the command causes the other camera to enter the first state to begin recording (para[0060], [0065]  teaches  camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). Motivation to combine as indicated in claim 34.
 
 	Regarding claim 47, Mahar further discloses the at least one non-transitory computer-readable medium, wherein the command causes the other camera to enter the first state to begin recording (para[0060], [0065]  teaches camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room).  Motivation to combine as indicated in claim 39.

 	Regarding claim 49, Mahar further discloses the system, wherein the at least one processor is further configured to determine whether the moving object has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within a field of view of the first camera and/or the other camera (para [0059] – [0060], [0065] & claim 10 teaches for example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording and recording module 305 may enable communications between different cameras to indicate that one camera should start recording in anticipation of a person entering a room). Motivation to combine as indicated in claim 1.

 	Regarding claim 50, Mahar further discloses the system, wherein the at least one processor is further configured to transmit an alert based on a relationship between the first camera and the other camera (para [0059] – [0060] teaches of transmitting alert if the person is determined to be unauthorized for example the person captured by the first camera may then enter a second location & para[0073] teaches alert module 445 and if a person captured by a video recording is determined to be unidentified, unidentifiable, and/or unauthorized, module 445 may send a notification to a remote user regarding the presence of the person and/or proposing initiating one or more operations.  In some embodiments, the remote user may receive a notification that the person is unidentified, unidentifiable, and/or unauthorized, and may be asked to make a decision about how to proceed; for example, whether the video system should continue to capture videos and/or combine the video files into a single video file). Motivation to combine as indicated in claim 1.

 	Regarding claim 51, Mahar further discloses the system, wherein the at least one processor is configured to transmit the alert based on an indication that the first camera is located closer to the door at the dwelling than the other camera (para [0059] – [0060] teaches of transmitting alert if the person is determined to be unauthorized for example the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording). Motivation to combine as indicated in claim 1.

8. 	Claims 8, 35-36, 40- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al.(US 2012/0280790 A1) in view of  Mahar et al. (US 2017/0134698 A1) and Eyring (U.S. Pat. Pub. No. 2016/0180620) in further view of Lydecker et al. (US 2015/0130587 A1).

Regarding claim 8, Gerhardt in view of Mahar and Eyring discloses the system of claim 1. Mahar further discloses and send a second command to the other camera instructing the other camera to enter the first state to begin recording in response to an indication that the moving object is outside of the field of view of the first camera (Para[0058] - [0060], [0065]  teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). 
 	Gerhardt in view of Mahar and Eyring does not explicitly disclose wherein each camera of the plurality of cameras is configured to operate in a lower power mode and a higher power mode  and the processor is configured to: send a first command to the other  camera of the plurality of cameras instructing the other camera to operate in the higher power mode in response to the detection of motion in the field of view of the first camera; and send a second command to the other camera instructing the other camera to record  in response to an indication that the moving object is outside of the field of (Para[0068] - [0074] & figs.11-13, 15-16 teaches of the video camera or image sensor operated in the high-power mode and a low-power mode); and the processor is configured to: send a first command to the other  camera of the plurality of cameras instructing the other camera to operate in the higher power mode in response to the detection of motion in the field of view of the first camera (Para[0064] – [0074] & Figs. 9-13, 15-16 teaches of the high-power circuitry include motion sensor and an occupancy sensor and once trigger is detected it configures the control device to operate in high power mode from low-power and the video camera or image sensor switching from low-power to high-power mode once trigger is detected). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method with the method of configured to operate in high-power mode in which a first device in module is powered by first current and to operate in a low-power mode in which a second device in module is powered by second current of Lydecker in order to system in which the power consumption of the electrical system is effectively reduced

 	Regarding claim 35, Gerhardt in view of Mahar and Eyring discloses the method of claim 34, Mahar further discloses and sending the command to the other camera of the plurality of cameras comprises:  sending a second command to the other camera of the Para[0058] - [0060]  teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). 
 	Gerhardt in view of Mahar and Eyring does not explicitly disclose wherein each camera of the plurality of cameras is configured to operate in a lower power mode and a higher power mode and sending the command to the other camera of the plurality of cameras comprises:  7551937_1Application No.: 15/867,7735 Docket No.: A1174.70053US00 Response to Office Action dated August 29, 2019sending a first command to the other camera of the plurality of cameras instructing the other camera to operate in the higher power mode when motion of the moving object is detected in the field of view of the first camera. However Lydecker disclose wherein each camera of the plurality of cameras is configured to operate in a lower power mode and a higher power mode (Para[0068] - [0074] & figs.11-13, 15-16 teaches of the video camera or image sensor operated in the high-power mode and a low-power mode) and sending the command to the other camera of the plurality of (Para[0064] – [0074] & Figs. 9-13, 15-16 teaches of the high-power circuitry include motion sensor and an occupancy sensor and once trigger is detected it configures the control device to operate in high power mode from low-power and the video camera or image sensor switching from low-power to high-power mode once trigger is detected). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method with the method of configured to operate in high-power mode in which a first device in module is powered by first current and to operate in a low-power mode in which a second device in module is powered by second current of Lydecker in order to system in which the power consumption of the electrical system is effectively reduced.

 	Regarding claim 36, Mahar further discloses the method, further comprising: before sending the first command, selecting which camera of the plurality of cameras is the other camera based at least in part on a direction in which the moving object is moving (Para [0058] – [0060], [0065] teaches of the recording module 305 enabling camera to be activated to record by determinations relating to movement, such as determining direction and speed of a person in relation to one or more areas).  Motivation to combine as indicated in claim 35.  
Para[0058] - [0060]  teaches of the camera to begin recording when motion is detected, camera outside of the house (e.g., a doorbell camera, a front entry camera, a backdoor camera, etc. and subsequently, the person captured by the first camera may then enter a second location.  For example, the unauthorized person may enter through the front door and into the living room.  A camera located in the living may determine the presence of a person (e.g., by way of sensors) and begin recording, the living room camera may have received an indication an unauthorized person was identified by a camera in a neighboring location (e.g., a neighboring room, a neighboring entryway), and thus began recording in anticipation of capturing video of the person.  The recording of video (and/or other data) may continue by one or more sources as the person moves from room to room). 
 	Gerhardt in view of Mahar 	and Eyring does not explicitly disclose wherein each camera of the plurality of cameras is configured to operate in a lower power mode and a higher power mode and sending the command to the other camera of the plurality of cameras comprises: sending a first command to the other camera instructing the other camera to operate in the higher power mode when motion of the moving object is detected in the field of view of the first camera.  However Lydecker discloses wherein each camera (Para[0068] - [0074] & figs.11-13, 15-16 teaches of the video camera or image sensor operated in the high-power mode and a low-power mode) and sending the command to the other camera of the plurality of cameras comprises: sending a first command to the other camera instructing the other camera to operate in the higher power mode when motion of the moving object is detected in the field of view of the first camera (Para[0064] – [0074] & Figs. 9-13, 15-16 teaches of the high-power circuitry include motion sensor and an occupancy sensor and once trigger is detected it configures the control device to operate in high power mode from low-power and the video camera or image sensor switching from low-power to high-power mode once trigger is detected). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method of configured to operate in high-power mode in which a first device in module is powered by first current and to operate in a low-power mode in which a second device in module is powered by second current of Lydecker in order to system in which the power consumption of the electrical system is effectively reduced.

 	Regarding claim 41, Mahar further discloses the at least one non-transitory computer-readable medium, further comprising: before sending the first command, selecting which camera of the plurality of cameras is the other camera based at least in part on a direction in which the moving object is moving (Para [0058] – [0060], [0065] teaches of the recording module 305 enabling camera to be activated to record by determinations relating to movement, such as determining direction and speed of a person in relation to one or more areas).  Motivation to combine as indicated in claim 40.  

9. 	Claims 30, 31, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al.(US 2012/0280790 A1) in view of  Mahar et al. (US 2017/0134698 A1) and Eyring (U.S. Pat. Pub. No. 2016/0180620) in further view of Lydecker et al. (US 2015/0130587 A1) and Bentley et al. (US 10,306,129 B1)

 	Regarding claim 30, Gerhardt in view of Mahar and Eyring in further view of  Lydecker discloses the disclose the system of claim 29, Lydecker further discloses wherein each camera of the plurality of cameras is configured to operate in a lower power mode and a higher power mode  (Para[0068] - [0074] & figs.11-13, 15-16 teaches of the video camera or image sensor operated in the high-power mode and a low-power mode) and the processor is configured to send a start-up command to the first camera instructing the first camera to operate in 7551937_1Application No.: 15/867,7734 Docket No.: A1174.70053US00 Response to Office Action dated August 29, 2019 the higher power mode (Para[0064] – [0074] & Figs. 9-13, 15-16 teaches of the high-power circuitry include motion sensor and an occupancy sensor and once trigger is detected it configures the control device to operate in high power mode from low-power and the video camera or image sensor switching from low-power to high-power mode once trigger is detected);  
col 3 lines 35- 50 teaches of camera to begin recording when the door lock is changed to an unlocked state). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of locking and unlocking the door to enable accessibility with a multi-mode control of Gerhardt in view of Mahar and Eyring in further view of Lydecker with the method of beginning or ceasing recording of door of Bentley in order to provide a camera apparatus may comply with a request of the door lock or other local device regardless of the nature of the request. 

 	Regarding claim 31, Gerhardt in view of Mahar and Eyring in further view of Lydecker and Bentley discloses the system of claim 30, Lydecker further discloses and enter the lower power mode (para [0068] teaches of the processing device 302 can determine that the control device 102 to enter the low-power mode based on information received from the sensing circuitry 708.  For example, sensing circuitry 708 such a video camera or image sensor).
 	 Gerhardt in view of Mahar and Eyring in further view of Lydecker does not explicitly disclose wherein the processor is configured to send a shut-off command to each camera of the plurality of cameras instructing each of the plurality of cameras to enter the second state to stop recording in response to an indication from the door status device that the door is locked and closed. However Bentley further discloses the system Col 3 lines 35- 50 teaches of the door lock request cease recording receiving indication form door lock). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of locking and unlocking the door to enable accessibility with a multi-mode control of Gerhardt in view of Mahar and Eyring in further view of  Lydecker with the method of beginning or ceasing recording of door of Bentley in order to provide a camera apparatus may comply with a request of the door lock or other local device regardless of the nature of the request. 

 	Regarding claim 48, Lydecker further discloses the system, wherein the higher power mode comprises the first state and the lower power mode comprises the second state (Para[0064] – [0074] & Figs. 9-13, 15-16 teaches of the high-power circuitry include motion sensor and an occupancy sensor and once trigger is detected it configures the control device to operate in high power mode from low-power and the video camera or image sensor switching from low-power to high-power mode once trigger is detected). Motivation to combine as indicated in claim 30.

10. Claims 33, 38, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al.(US 2012/0280790 A1) in view of Mahar et al. (US 2017/0134698 A1) and .

 	Regarding claim 33, Gerhardt in view of Mahar and Eyring discloses the system of claim 1, Gerhardt in view of Mahar and Eyring does not explicitly disclose wherein the at least one processor comprises a first processor located on the first camera and a second processor located on the other camera, and the first processor is configured to communicate directly with the second processor.  However Swanson discloses wherein the at least one processor comprises a first processor located on the first camera and a second processor located on the other camera, and the first processor is configured to communicate directly with the second processor (fig. 1 teaches of cameras 108a-108c and fig.3 & para[0101] teaches camera 300 include a processor and Para[00143] teaches of the camera 400 may be integrated with a network device, which could be implemented in a manner that is similar to the implementation of network devices 108a-c or network devices 202a-c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method of detecting unauthorized access, has control arrangement coupled to one or more network devices through communication network that controls one or more cameras to monitor activities of unauthorized users of Swanson in order to provide surveillance system for detecting unauthorized access

(fig. 1 teaches of camera 108a-108c and fig.3 & para[0101] teaches of the camera 300 include a processor and Para[00143] teaches of the camera 400 may be integrated with a network device, which could be implemented in a manner that is similar to the implementation of network devices 108a-c or network devices 202a-c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method of detecting unauthorized access, has control arrangement coupled to one or more network devices through communication network that controls one  or more cameras to monitor activities of unauthorized users of Swanson in order to provide surveillance system for detecting unauthorized access.

 	Regarding claim 43, Gerhardt in view of Mahar and Eyring discloses the at least one non-transitory computer-readable medium of claim 39, Gerhardt in view of Mahar and Eyring does not explicitly disclose, wherein the at least one processor comprises a first  (fig. 1 teaches of camera 108a-108c and fig.3 & para[0101] teaches of the camera 300 include a processor and Para[00143] teaches of the camera 400 may be integrated with a network device, which could be implemented in a manner that is similar to the implementation of network devices 108a-c or network devices 202a-c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and controlling cameras to capture a configuration image of monitored area of Gerhardt in view of Mahar and Eyring with the method of detecting unauthorized access, has control arrangement coupled to one or more network devices through communication network that controls one or more cameras to monitor activities of unauthorized users of Swanson in order to provide surveillance system for detecting unauthorized access

Conclusion
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425